Citation Nr: 1717028	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for fibromyalgia.

2.  Whether new and material evidence has been received to reopen the claim of service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen the claim of service connection for right carpal tunnel syndrome.

4.  Whether new and material evidence has been received to reopen the claim of service connection for heat urticaria.

5.  Entitlement to service connection for bilateral galactorrhea, to include as secondary to service-connected right breast fibrocystic disease and hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.

6.  Entitlement to service connection for urticaria, to include as secondary to service-connected sinusitis and hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.

7.  Entitlement to service connection for discoid lupus, to include as secondary to service-connected sinusitis.

8.  Entitlement to service connection for right shoulder impingement, to include as secondary to service-connected hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.

9.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.

10.  Entitlement to service connection for depressive disorder, to include as secondary to fibromyalgia.

11.  Entitlement to service connection for a respiratory condition, to include as secondary to heat urticaria.

12.  Entitlement to a compensable rating for right breast fibrocystic disease.

13.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, gastritis and chronic acalculous cholecystis with biliary dyskinesia.

14.  Entitlement to an initial rating in excess of 10 percent from June 17, 2010 to February 22, 2011, in excess of 30 percent prior to November 10, 201, and in excess of 50 percent thereafter, for sinusitis. 

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1999 to February 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2010, October 2012, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the October 2010 rating decision, the RO, in relevant part granted service connection for sinusitis and assigned a 10 percent rating, effective June 17, 2010.  Thereafter, in an October 2011 rating decision the disability rating was increased to 30 percent disabling, effective, February 23, 2011.  

In the October 2012 rating decision, the RO increased the rating for sinusitis to 50 percent, effective November 1, 2011.  The RO also denied entitlement to a rating in excess of 30 percent for the Veteran's service-connected hiatal hernia.  

In the November 2013 rating decision, the RO denied the remaining issues on appeal.

The Board observes that in the November 2013 rating decision, the issue of entitlement to service connection for GERD was denied.  However, a review of the claims file indicates that service connection for GERD has been awarded and combined with the Veteran's other digestive disabilities.  See October 2010 Rating Decision and July 2014 Rating Decision.  In light of the foregoing, the Board finds that the benefit sought with regard to this claim has been granted in full, and the claim is therefore no longer before the Board.  

The Board also observes that following the issuance of the Statement of the Case (SOC); additional medical records were associated with the Veteran's electronic claims file.  However, the updated treatment records do not pertain to the Veteran's current appeal for heat urticaria and a respiratory condition.  Additionally, the Veteran provided additional lay statements regarding the onset of the conditions.  However, such statements are duplicative of statements previously submitted for consideration by the RO.  Therefore, this evidence is not pertinent to the Veteran's current issues addressed below and remand for initial agency of original jurisdiction (AOJ) review is not required. See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board,   In any event, as the substantive appeal was filed after February 2013, a waiver of initial AOJ review is not required. See 38 U.S.C.A. §  7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed after February 2013).

The issue of entitlement to service connection for rheumatoid arthritis was raised in a March 2015 statement and in the July 2015 substantive appeal.  However, this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

The issues of whether new and material evidence has been received to reopen the claims of sleep apnea and fibromyalgia; entitlement to service connection for bilateral galactorrhea, urticaria, discoid lupus, right shoulder impingement, IBS, and depressive disorder; entitlement to increased ratings for sinusitis, hiatal hernia, and right breast fibrocystic disease; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wanted to withdraw her appeal with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection right carpal tunnel syndrome.

2.  In a September 2011 rating decision, the RO denied service connection for heat urticaria.  Although the Veteran was notified of her appellate rights in a September 2011 letter, she did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

3.  The evidence received since the last final September 2011 rating decision denying service connection for heat urticaria is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

4.  A respiratory condition has not been present during the period of the claim and there is no indication that a cough or respiratory symptoms are due to disease or injury in service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection right carpal tunnel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The September 2011 rating decision denying the claim of service connection for heat urticaria is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

3.  New and material evidence has not been received to warrant reopening of the claim of service connection heat urticaria.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In letters dated in April 2011and April 2013, issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  There are no outstanding post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

VA examinations were not conducted for the claimed disabilities adjudicated herein, and the Board finds that an examination is not necessary.  With regard to the service connection claim, under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth below, the evidence of record does not indicate that the Veteran currently has a respiratory condition, or persistent or recurrent symptoms thereof.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  To the extent that the Veteran's filing a claim of service connection for the disability itself constitutes lay evidence of recurrent symptoms of the disability, the Board finds that the record still lacks any indication that such disability, or symptoms thereof, may be associated with an established in-service event, injury or disease.  There is no indication in the evidence of record of such a possible association, nor has the Veteran alleged continuity of symptomatology since service.  McLendon, 20 Vet. App. at 83 (observing that the third prong, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  Under these circumstances, an examination is not necessary.  

With regard to the Veteran's claim regarding heat urticaria, the duty to assist a claimant by affording a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  As new and material evidence has not been received for the reasons indicated below, no VA examination is required.

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


I.  Withdrawal of Application to Reopen

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in correspondence received in March 2016, the Veteran indicated that she wanted to withdraw her appeal with respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for right carpal tunnel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.



II.  Application to Reopen Claim of Service Connection for Heat Urticaria

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Factual Background and Analysis

The claim of service connection for heat urticaria was denied in a September 2011 rating decision because there was no indication that the condition was occurred in or was caused by military service.  

The Veteran was notified of her appellate rights in a September 2011 letter.  She did not appeal the RO's determination and not new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's September 2011 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the Veteran seeks to reopen her previously denied claim of service connection for heat urticaria.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the September 2011 rating decision included the Veteran's service treatment records, post-service medical records to include a progress note dated in March 2008 showing a diagnosis of heat urticaria, and lay statements indicating that the Veteran had a skin rash episode during active military service.  

The additional evidence received since the final September 2011 rating decision includes additional post-service medical records and July 2013 and May 2016 lay statement indicating that the Veteran had a skin rash during active military service.  Also of record is July 2013 correspondence from the Veteran indicating that the condition was present during active duty.

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in September 2011.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

With regard to the additional lay statements, the Board finds that such statements are duplicative to the extent that they suggest that the appellant had a skin rash during military service.  Notably, such statements were of record and considered at the time of the September 2011 rating decision.  As for the newly added medical evidence, the Board finds that the evidence is cumulative.  While the record note a general diagnosis of urticaria, which has been considered a separate claim and has been remanded for further development as detailed below, the records do not show any relationship between heat urticaria and the Veteran's military service.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

For these reasons, the Board finds that the additional evidence received since the final September 2011 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for heat urticaria is not reopened.  The benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection for a Respiratory Condition

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b). 

Factual Background and Analysis

The Veteran seeks service connection for a respiratory condition manifested by coughing.  Specifically, she contends that the condition is secondary to heat urticaria.

Service treatment records are negative for complaints of, treatment for, or a diagnosis of a respiratory condition.  Post-service treatment records are also negative for complaints of or treatment for a respiratory condition.  Notably, VA clinical records indicate that the Veteran has no respiratory distress.  

After considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory condition.

As a preliminary matter, the Board finds that the record does not establish that the Veteran currently has a respiratory disorder, nor has she had the claimed condition at any time during the appeal period.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim for service connection in November 2012.  In determining whether the current disability requirement has been met, the Board cannot draw a bright line on the date of the claim and must consider all of the relevant evidence even if dated prior to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Here, however, the evidence does not reflect that the Veteran has had a respiratory disorder at any time.  There was no indication of a respiratory condition in the appellant's service treatment records.  Further, post-service treatment records are negative for a finding of a respiratory disorder.  At no time following separation from military service has the Veteran been diagnosed with a respiratory disorder.  The Board acknowledges the Veteran's statements that she has a cough secondary to heat urticaria.  In this regard, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Federal Circuit has specifically declined to address the question of whether symptoms such as a cough or pain, alone, can constitute disability for purposes of the VA compensation statutes and regulations.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131) and Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, as explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez, 259 F.3d at 1361-1362.  A claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, there is no indication that the Veteran's cough is due to a disease or injury.  As the cough is not due to disease or injury, it follows that it is not due to disease or injury in service.  Moreover, the evidence does not otherwise reflect that a respiratory disability had its inception during service, is otherwise causally related to service or any incident therein, or has been present at any time since the filing of the service connection claim.

Finally, as service connection for heat urticaria has not been awarded, secondary service connection based on a relationship between a cough and this disease is preclueded as a matter of law.  See 38 C.F.R. § 3.310(a) (service connection is warranted for disability proximately due to or the result of an already service connected disease or injury).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory condition.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of service connection for right carpal tunnel syndrome is dismissed. 

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for heat urticaria is denied.

Entitlement to service connection for a respiratory condition, to include as secondary to heat urticaria, is denied.


REMAND

Sleep Apnea

In a statement received in February 2017, the Veteran reported that on February 9, 2017, she was issued a CPAP machine for her sleep apnea.  She also reported that she was currently undergoing treatment at the San Juan VA Medical Center Day Hospital for the condition.  A review of the claims file reveals that records dated through February 7, 2017 have been associated with the claims file.  However, the February 9, 2017 record identified by the Veteran has not been retrieved.  On remand, outstanding VA treatment records must be obtained and associated with the claims file.  




Bilateral Galactorrhea

The Veteran asserts that service connection for bilateral galactorrhea is warranted.  Specifically, she contends that the condition is secondary to her service-connected breast fibrocystic disease and hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.  

The Veteran was provided a VA examination in May 2013, at which time galactorrhea was noted.  The examiner opined that the condition was not related to the Veteran's fibrocystic condition.  However, he noted that the Veteran had been prescribed several mood stabilizer medications and that the medications can be associated with the development of galactorrhea according to literature.  

The Board finds that the VA examiner's opinion is inadequate to adjudicate the claim.  In this regard, while the examiner opined that the condition is not related to the Veteran's service-connected right fibrocystic disease, he did not provide an opinion regarding aggravation of the galactorrhea by the service-connected right breast disability.  Further, he did not provide an opinion regarding the relationship between the Veteran's galactorrhea and her service-connected hiatal hernia.  

In a March 2014 VA clinical record, it was noted that the diagnosed galactorrhea could be associated with the Veteran's gastrointestinal medication.  The opinion is speculative in nature and not supported by a rationale.  See e.g. Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (holding that the equivocal nature of an examiner's opinion should have signaled to the Board that the medical opinion was speculative and of little probative value).  Thus it is also inadequate to decide the service connection claim.

Lastly, the Veteran provided the report of a November 2016 Disability Benefits Questionnaire completed by her treating physician.  He noted a diagnosis of galactorrhea and reported that the condition resolved after the discontinuation of medications for gastritis.  However, he did not provide an opinion as to whether the medication for gastritis indeed caused the galactorrhea.  As such, the opinion is inadequate to adjudicate the claim of service connection for galactorrhea.

In light of the foregoing, an additional VA examination and opinion must be obtained on remand.  

Fibromyalgia

The Veteran contends that her diagnosed fibromyalgia is secondary to her service-connected sinusitis and hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.  

The Veteran was provided a VA examination in May 2013.  Following evaluation of the appellant, the examiner concluded that it is less likely than not that the claimed condition is proximately due to or a result of the Veteran's service connected-conditions.  In support of this finding he noted that at present, there is no evidence in medical literature or recent investigations that attribute the medical conditions of scars, hiatal hernia, chronic sinusitis, or benign gynecological neoplasms as an etiology of fibromyalgia.  However, the examiner did not prove an opinion regarding aggravation of the diagnosed fibromyalgia by the service-connected disabilities.  As such, an addendum opinion must be obtained on remand.  

Depressive Disorder

The Board acknowledges the Veteran's contention that her depressive disorder is secondary to her fibromyalgia remanded herein.  Thus, the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board must defer adjudication of the claim. 



Discoid Lupus and Urticaria

The Veteran asserts that her discoid lupus is secondary to her service-connected sinusitis, to included medications taken for the disability.  Similarly, she contends that her urticaria is secondary to her service connected sinusitis and hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia, to include medications take for the conditions.  

The Veteran was provided VA skin examination in May 2013.  While the examiner opined that the conditions were not caused by the service connected disabilities, an opinion regarding aggravation was not provided.  As such, remand is required.

Right Shoulder Impingement

The Veteran asserts that her right disability is secondary to her service connected hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.

The Veteran was provided a VA shoulder and arm conditions examination in July 2013 where right shoulder impingement syndrome was diagnosed.  Following evaluation of the Veteran, the examiner concluded that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  In support of this finding, the examiner noted that the two conditions are completely unrelated to each other anatomically and by pathophysiology.  Notwithstanding, the examiner failed to provide an opinion regarding the aggravation of the right shoulder disability by the service connected hiatal hernia.  As such, remand is required.

Irritable Bowel Syndrome (IBS)

The Veteran contends that her IBS is secondary to her service-connected hiatal hernia with gastritis and chronic acalculous cholecystis with biliary dyskinesia.  Following examination, the examiner diagnosed IBS and determined that the there is no evidence in medical literature that links IBS with the appellant's service-connected disability.  However, an opinion regarding aggravation was not provided.  On remand, such opinion must be obtained.  

Sinusitis

As stated herein, in the October 2010 rating decision, the RO granted service connection for sinusitis and assigned a 10 percent rating, effective June 17, 2010.  In February 2011, the Veteran filed a claim for an increased rating for sinusitis.  The Board construes the claim for an increased rating as a timely notice of disagreement (NOD) as it was received within one year of the issuance of the October 2010 rating decision.  In October 2011, the RO increased the rating for sinusitis to 30 percent, effective February 23, 2011.  Subsequently, in an October 2012 rating decision, the RO increased the rating for sinusitis to 50 percent disabling, effective November 10, 2011.  In a November 2012 NOD, the Veteran disagreed with the effective date assigned for the 50 percent rating.  

The Board finds that the Veteran's appeal of the effective date assigned for the 50 percent rating for sinusitis is in essence a claim for an increased rating.  As such, the issue has been characterized as an increased rating claim as indicated on the title page.  Such recharacterization encompasses the earlier effective date claim and better reflects the scope of the appeal.

As detailed above, the February 2011 claim for an increased rating for sinusitis has been construed as a timely NOD for the assigned rating.  While the record currently available to the Board contains a Statement of the Case addressing the current 50 percent disability rating assigned, there is no indication that a Statement of the Case discussing the assigned initial ratings prior to November 10, 2011 has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Additionally, in the reports of April 2013 and April 2016 VA examinations, it was noted that the Veteran continued to receive private treatment from Dr. J. A.  However, the Board observes that the most recent records regarding private treatment for the Veteran's sinusitis are dated in 2011.  Thus, on remand, outstanding private treatment records must be obtained.  

Hiatal Hernia

In the July 2015 substantive appeal, the Veteran reported that her hiatal hernia had "escalated" since medication for the condition was discontinued.  She reported that the condition has been unstable since that time.  She requested that her condition be revaluated.  The Board finds that such statement suggests that the condition has increased in severity since the last VA examination in July 2014.  In light of the appellant's contentions, a VA medical examination is necessary.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board observes that a gastroenterology biopsy note dated February 7, 2017 has been associated with the claims file.  However, the report has not been translated from Spanish to English.  While on remand, the AOJ should take the opportunity to review the Veteran's claims file and translate any untranslated documents, to include the February 7, 2017 gastroenterology biopsy note.

Right Breast Fibrocystic Disease

The Board notes that in May 2016, following certification of the appeal to the Board, the Veteran provided the report of a breasts examination provided by her treating VA physician.  However, the record does not show that the AOJ has addressed the new evidence nor does it indicate that the Veteran has waived initial AOJ consideration of this evidence.  Thus, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c) (2016). 

TDIU

Finally, the Board notes that the Veteran contends that she is unable to work as a result of the disabilities remanded herein.  Given her contentions and the evidence of record, the remanded issues should be resolved prior to further consideration of her entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that a Statement of the Case has been issued to the appellant addressing the issue of entitlement to an initial increased rating for sinusitis prior to November 10, 2011.  The appellant must be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's sleep apnea, to include records dated February 9, 2017 regarding issuance of a CPAP machine.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her diagnosed sinusitis.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional private medical records pertinent to the Veteran's claims, to include records from 2011.

4.  Review the claims file, and translate from Spanish into English any untranslated document, to include the February 7, 2017 gastroenterology biopsy note.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her bilateral galactorrhea.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

Following a review of the claims file and evaluation of the Veteran, the examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral galactorrhea was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral galactorrhea was caused by her service-connected disabilities, to include by medications taken for the disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's bilateral galactorrhea has been aggravated by her service-connected disabilities, to include by medications taken for the disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

6.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's fibromyalgia.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia was caused by her service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's fibromyalgia has been aggravated by her service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner should discuss the article regarding fibromyalgia and sinus infections provided by the Veteran.

7.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's discoid lupus and urticaria.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's discoid lupus and urticaria were incurred in service or are otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's discoid lupus and urticaria were caused by her service-connected disabilities, to include medications for the disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's discoid lupus and urticaria has been aggravated by her service-connected disabilities, to include by medications taken for the disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

8.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's right shoulder disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disability was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disability was caused by her service-connected hiatal hernia?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disability has been aggravated by her service-connected hiatal hernia?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must discuss the Veteran's statements regarding how her service-connected disability affects her right shoulder disability.

9.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's IBS.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's IBS was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's IBS was caused by her service-connected hiatal hernia?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's IBS has been aggravated by her service-connected hiatal hernia?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

10.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected GERD with hiatal hernia, gastritis, and chronic acalculous cholecystitis with biliary dyskinesia.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

The examiner should specifically comment on whether the Veteran's hiatal hernia is: large, postoperative recurrent, readily reducible, well-supported by truss or belt, well-supported under ordinary conditions, and/or considered operable or inoperable; or if it has been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment.

The examiner must also comment on the impact the Veteran's service-connected GERD with hiatal hernia, gastritis, and chronic acalculous cholecystitis with biliary dyskinesia has on his ability to perform the activities of daily living, including his ability to obtain and maintain employment.

All opinions expressed must be accompanied by supporting rationale.

11.  After the above development is completed, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should issue the appellant a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


